     Case 2:17-cv-08529-CAS-SP Document 25 Filed 07/22/20 Page 1 of 1 Page ID #:8672



 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10
11     PETE TREJO,                         ) Case No. CV 17-8529-CAS (SP)
                                           )
12                         Petitioner,     )
                                           )
13                   v.                    )           JUDGMENT
                                           )
14     W.L. MONTGOMERY, Warden,            )
                                           )
15                     Respondent.         )
       __________________________          )
16
17          Pursuant to the Order Accepting Findings and Recommendation of United
18 States Magistrate Judge,
19          IT IS HEREBY ADJUDGED that the Petition is denied and this action is
20 dismissed with prejudice.
21
22 Dated: July 22, 2020
23
                                         ___________________________________
24
                                         HONORABLE CHRISTINA A. SNYDER
25                                       UNITED STATES DISTRICT JUDGE
26
27
28
